DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Ritchison, Registration Number 37,222 on l/13/2022.

The application has been amended as follows: 

What is claimed is:
1.	(Currently Amended) A management system for managing updates and reducing errors to a set of controls and software for disturbance monitoring equipment (DME), the management system comprising :  
(a) the DME being located remotely at an electrical power substation of a utility company and comprising a non-transitory computer-readable medium having instructions stored thereon that, in response to execution by a processor, cause to be performed; 
(b) at least one disturbance monitoring equipment (DME) application software repository of a provider of the electrical power substation 
(c) a local provider portion of a cloud isolated and controlled by the provider; and
 (d) a quality control and performance test system by the provider utilized on a latest update to a DME application software including a security share shell isolated from the internet;
 wherein the repository comprises a group of current snapshots from the management system for the DME of the utility company that represent a state of data of the DME of the utility company at a particular current point of time, and at least one published snapshot of the latest update of DME application software uploaded by the provider to the provider portion of the cloud for availability to the utility company; and 
wherein the provider, in a security share shell isolated from internet[[,]]:
either verifies 
then completes quality control and performance tests; 
then using a secured internet connection, makes a first download of the latest update of the DME application software for a repository of a client to the local provider portion of the Cloud; and
next, advises the utility company; 
 wherein the utility company makes a second download of the latest update of the DME application software from the provider portion of the cloud, and while insulated from the internet and cloud by a firewall, remotely makes an upload of the latest update of the DME application software to a separate local area network (LAN) for the DME at a substation of the utility company, thereby assuring the separate LAN of the utility company remains fully insulated from the internet during each of the first download, the second download, and the upload of the latest update.

6.	(Currently Amended) A management system for managing updates and reducing errors to a set of controls and software for disturbance monitoring equipment (DME), the management system comprising :  
(a) the DME being located remotely at an electrical power substation of a utility company and comprising a non-transitory computer-readable medium having instructions stored thereon that, in response to execution by a processor, cause to be performed; 
(b) at least one disturbance monitoring equipment (DME) application software repository of a provider of the electrical power substation 
(c) a local provider portion of a cloud isolated and controlled by the provider; and
 (d) a quality control and performance test system by the provider utilized on a latest update to a DME application software including a security share shell isolated from the internet;
wherein the repository comprises a group of current snapshots from the management system for the DME of the utility company that represent a state of data of the DME of the utility company at a particular current point of time, and at least one published snapshot of the latest update of DME application software uploaded by the provider to the provider portion of the cloud for availability to the utility company; and 
wherein the provider, in a security share shell isolated from internet[[,]]:
either verifies 
then completes quality control and performance tests; 
then using a secured internet connection, makes a first download of the latest update of the DME application software for a repository of a client to the local provider portion of the Cloud; and
next, advises the utility company; 
 wherein the utility company makes a second download of the latest update of the DME application software from the provider portion of the cloud, and while insulated from the internet and cloud by a firewall, remotely makes an upload of the latest update of the DME application software to a separate local area network (LAN) for the DME at a substation of the utility company, thereby assuring the separate LAN of the utility company remains fully insulated from the internet during each of the first download, the second download, and the upload of the latest update.

--End --

Allowable Subject Matter
3.	Claims 1, 2, and 6 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
 The closest prior arts as cited does not teach or suggest, either solely or in combination,
the claimed limitations.
West (US Patent Application Publication 2009/0260059 A1) discloses managing customer premise equipment by establishing a secure connection between a first transport unit and a second transport unit and establishing a secure terminal session between the first transport unit and the second transport unit using an embedded operations channel in response to receiving the request for access.
Budhraja et al. (US Patent Application Publication 2010/0100250 A1) discloses a real-time performance monitoring system for monitoring an electric power grid includes a monitor computer for monitoring at least one of reliability metrics, generation metrics, transmission metrics, suppliers metrics, grid infrastructure security metrics, and markets metrics for the electric power grid.
However, the combination of West and Budhraja, as well as any other prior art previously cited on the record, does not specifically disclose “wherein the provider, in a security share shell isolated from internet: either verifies or fixes and verifies the group of current snapshots of the utility company with the latest update of DME application software, then using a secured internet connection, makes a first download of the latest update of the DME application software for a repository of a client to the local provider portion of the Cloud, wherein the utility company makes a second download of the latest update of the DME application software from the provider portion of the Cloud and while insulated from the internet and cloud by a firewall, the utility company remotely makes an upload of the latest update of the DME application software to a separate local area network (LAN) for the DME at a substation of the utility company, thereby assuring the separate LAN of the utility company remains fully insulated from the internet during each of the first download, the second download, and the upload of the latest update”, as recited in the independent claims, in combination with the other elements recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192   

/s. sough/SPE, Art Unit 2192/2194